Citation Nr: 1225106	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  12-10 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance, or on the basis of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant served on active duty in the United States Army from September 1950 to February 1957.  He was awarded the Combat Infantryman's Badge (CIB) and the Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) from appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Special Processing Unit (Tiger Team) at the Regional Office (RO) in Cleveland, Ohio, which denied the appellant's claim of entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.  Subsequent handling of the case was done at the RO in Honolulu, Hawaii.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that he requires regular assistance from a caregiver in order to complete the activities of daily living.  Additionally, he has indicated that he is housebound and unable to leave home without assistance and supervision.  As a result, the appellant contends that SMC is warranted on account of the need for regular aid and attendance or based on his housebound status. 

Special monthly compensation (SMC ) is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  The appellant has been denied SMC based on the need for regular aid and attendance of another person and housebound status as a result of service-connected disability based on a finding that he requires such services due to non-service-connected disability.  

A Veteran will be considered to be in need of aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a), determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment. 

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

The appellant has been awarded a total disability rating based on individual unemployability (TDIU); the TDIU rating has been in effect since February 2003.  He is service-connected for PTSD, evaluated as 70 percent disabling; for residuals of amoebic dysentery, evaluated as zero percent disabling; and for shell fragment wound scars of the left shoulder and right buttock, each evaluated as zero percent disabling.

The appellant has also been diagnosed with multiple disabilities for which service connection has not been awarded, including advanced glaucoma; legal blindness; history of multiple cerebrovascular accidents; right hemiplegia; a seizure disorder; residuals of a brain tumor resection; head trauma from a car accident; pulmonary asbestosis; history of myocardial infarction; and hypertension.  

The salient question in this SMC claim is whether the appellant requires the aid and attendance of another person and is housebound solely as a result of his service-connected disabilities.  Neither the April 2010 VA Form 21-2680 from a VA physician nor the VA Form 21-2680 filled out by a physician in August 2010, mentions the appellant's PTSD.  The former report mentions in passing that the appellant suffers from cognitive impairment and occasional agitation.  The latter report indicated that appellant's limitations were due primarily to non-service-connected pathology (right hemiplegia).

The appellant was afforded a VA medical examination in April 2011.  The examining physician noted that the appellant was restricted to a nursing home and that the appellant was unable to transfer out of bed due, in part, to confusion.  On physical examination, the examiner described the appellant as confused.  The examiner stated that one of the conditions that caused the appellant to need aid and attendance was his confusion.  The examiner also stated that the appellant was not competent to manage his financial affairs due to confusion.

However, the examiner did go into any detail about what part the service-connected PTSD might play in the appellant's confusion.  It is also unclear what the relationship is, if any, between the Veteran's PTSD medications and the development of his confusion.  The examiner did not state whether it was possible to separate the effects of the Veteran's service-connected PTSD from his non-service connected disabilities when determining which disabilities result in his need for aid and attendance.  See Mittleider v. West, 11 Vet. App. 181(1998) (noting that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the veteran's favor, and that such signs and symptoms be attributed to the service-connected condition). 

VA has a duty to return for clarification unclear or insufficient examination reports.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Thus the case must be remanded so that an opinion about the appellant's confusion vis-à-vis his service-connected PTSD can be generated.  Savage v. Shinseki, 24 Vet. App. 259 (2011),

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  After completing any additional notification and/or development action deemed warranted by the record, provide the VA physician who issued a medical opinion in April 2011 with the updated claims file for the purpose of review of all newly added records and the issuance of an Addendum to the April 2011 medical opinion as to what part, if any, the appellant's service-connected PTSD rated as 70 percent disabling plays as a source of his confusion.  The physician must express an opinion as to what portion of the appellant's confusion is attributable to only his service-connected PTSD disability or treatment thereof and what portion is attributable to non-service-connected pathology.  

(If the April 2011 examining physician is unavailable, ask another qualified physician to answer the questions.)

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an opinion concerning the role played by the Veteran's PTSD in his confusion without result to mere speculation, the physician must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the appellant's PTSD vis-à-vis his confusion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Upon receipt of the VA addendum, review the report to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA physician for corrections or additions.  

4.  Any additional development suggested by the evidence must be undertaken.  If the reviewing physician determines that an examination is needed before the requested opinions can be rendered, schedule the appellant for such an examination.

5.  Thereafter, re-adjudicate the appellant's claim; the readjudication must reflect consideration of all evidence of record and be done with application of all appropriate legal theories.  

6.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC) and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

